[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
Exhibit 10.1


EXCLUSIVE LICENSE AND SUPPLY AGREEMENT




THIS EXCLUSIVE LICENSE AND SUPPLY AGREEMENT (hereinafter referred to as the
“Agreement”) is made on May 12, 2015 (the “Effective Date”) by and between
Suntava, Inc. (hereinafter referred to as “Suntava”), a corporation with
principal offices at 3290 St. Croix Trail, PO 268, Afton, MN 55001 and
ChromaDex, Inc., with principal office at 10005 Muirlands Blvd., Suite G,
Irvine, CA 92618 (hereinafter referred to as “ChromaDex”).


RECITALS


WHEREAS, Suntava is the owner of all right, title, and interest in a
patent-pending, proprietary purple corn hybrid, specifically husk hybrid variety
(“HHV”), in addition to a proprietary processes, for manufacturing a high
concentration anthocyanin extract, primarily cyanidin-3-glucoside (“C3G”) and
the derivatives;


WHEREAS, ChromaDex desires to obtain a worldwide exclusive license to make, have
made, use, distribute, sell, offer for sale and otherwise exploit the Extract
(as defined below) for use as an ingredient in dietary supplements, skin
care/cosmetics, pharmaceuticals, food and beverage, and solar panel markets;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound herby, the parties hereto agree as
follows:


1.  
DEFINITIONS



The following terms have the meanings specified below:


 “Affiliate” shall mean, with respect to a Party, any person or entity that
controls, is controlled by, or is under common control with such Party.  An
entity or person shall be deemed to be in control of another entity (“Controlled
Entity”) if the former owns directly or indirectly at least fifty percent (50%)
of the outstanding voting equity of the Controlled Entity (or some other
majority equity or ownership interest exits, in the event that such Controlled
Entity is other than a corporation).


“Excluded Fields” shall mean the use of the Product in manufacturing of a
natural color, tea (ground husk), animal feed (grain or other byproducts),
grain, milled grain products, IQF grain, freeze dried grain, puree, juice
concentrate, nectar (corn syrup).


“Field” means the use of the Extract as an ingredient in dietary supplements,
skin care/cosmetics, pharmaceuticals, food and beverage, and solar panel
markets, but does not include use of the Product in the Excluded Fields.


“Licensed IP” shall mean purple corn hybrid HHV, in addition to any patents,
pending patents, proprietary processes, intellectual property and technology
used for manufacturing a high concentration anthocyanin extract, primarily C3G
and the derivatives.


“Product” shall mean the biomass from the purple corn hybrid HHV, and any and
all improved hybrids of HHV, which is produced or made using the Licensed IP.



“Extract” shall mean the use of the Product in manufacturing an ingredient for
the Field.


“Territory” shall be worldwide.


 
 
-1-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
2. RIGHT TO GRANT AND GRANT OF LICENSE


Suntava represents and warrants that it has the right and authority to grant the
licenses granted to Chromadex in this Agreement and that this Agreement and the
licenses granted in this Agreement do not and will not conflict with the terms
of any agreement to which Suntava is a party.  Subject to the terms and
conditions contained in this Agreement, Suntava hereby grants to ChromaDex an
exclusive, worldwide, royalty-bearing right and license to use the Licensed IP
to make, have made, use, distribute, sell, offer for sale and otherwise exploit
the Product in the Field.


3.  
PURCHASING, PAYMENT, AND PURCHASE PRICE



3.1 Purchasing.  ChromaDex shall purchase and Suntava agrees to sell ChromaDex
all Product produced each harvest.  The parties agree that the Purchase Price of
the Product in the Agreement was negotiated in good faith and fairly reflects
the risk facing the parties over the length of the Agreement.
 
3.2 Payment.  Payment shall be made via wire to Suntava within thirty (30) days
of invoice.
 
3.3 Purchase Price.  The Purchase Price for the Product will be agreed to
between the Parties in writing prior to each farming season.  The Parties will
undertake a review process and Suntava’s farming cost to produce the Product
will be a significant factor in determining the Purchase Price.  This review
process will define the number of acres that will be planted to grow the Product
to be extracted to produce C3G compounds.  ChromaDex and Suntava further agree
to negotiate in good faith if there is a significant yield loss in the farming
process.
 
3.4 Farming Yields.  The estimated farming yields for the production of
anthocyanin is [*]kg per acre.
 
4.  
ROYALTIES



4.1 Royalty Payments.  ChromaDex shall pay to Suntava an [*] percent ([*]%)
royalty rate on all Net Sales of Extract by ChromaDex.


4.2Minimum Annual Running Royalty Payment.  ChromaDex agrees to pay Suntava a
minimum annual running royalty as set forth below within thirty (30) days of the
applicable prior year:


For the calendar year
2016:                                                                $[*]
For the calendar year
2017:                                                                $[*]
For the calendar year
2018:                                                                $[*]
 
    4.3“Net Sales” Definition.  For purposes of this Agreement, “Net Sales”
shall mean, with respect to any Extract, the gross sales price invoiced for such
Extract by ChromaDex, less any (a) trade, quantity and cash discounts on Extract
actually provided to third parties in connection with arms-length transactions,
(b) credits, allowances or refunds, not to exceed the original invoice amount,
for actual claims, damaged goods, rejections or returns of Extract, (c) actual
unreimbursed freight and insurance costs incurred in transporting such Extract
to such customers, and (d) excise, sale, use, value added or other taxes, other
than income taxes paid by ChromaDex due to the sale of Extract.


4.4 Royalty Payments and Accounting. During the Term, ChromaDex shall furnish to
Suntava an annual written report showing in reasonably specific detail the
calculation of royalties owing for the reporting period (“Royalty
Report”).  With respect to sales of the Extract, ChromaDex shall keep complete
and accurate records in sufficient detail to enable the Royalties payable
hereunder to be determined.



 
-2-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
4.5 Audits.  Upon the written request of Suntava and not more than once in each
calendar year, ChromaDex shall permit an independent certified public accounting
firm of nationally recognized standing selected by Suntava and reasonably
acceptable to ChromaDex, at Suntava’s expense, to have access during normal
business hours to such of the records of ChromaDex as may be reasonably
necessary to verify the accuracy of the royalty reports for any year ending not
more than twenty-four (24) months prior to the date of such request.  The
accounting firm shall disclose to Suntava only whether or not the reports are
correct and the amount of any discrepancies.  No other information shall be
shared.  If such accounting firm concludes that additional royalties were owed
during such period, ChromaDex shall pay the additional royalties within thirty
(30) days of the date Suntava delivers to ChromaDex such accounting firm’s
written report so concluding.  The fees charged by such accounting firm shall be
paid by Suntava; provided, however, if the audit correctly discloses an under
reporting and underpayment in excess of five percent (5%) for any twelve-month
(12-month) period,  then ChromaDex shall pay the reasonable fees and expenses
charged by such accounting firm.


5.  
EXCLUSIVITY RIGHTS

 
Suntava hereby grants ChromaDex the exclusive right to make, have made, use,
distribute, import, sell, offer for sale and otherwise exploit the Extract for
use as an ingredient in the Field in the Territory through the end of 2018
(hereinafter referred to “Exclusivity Rights”).  In exchange for the Exclusivity
Rights, ChromaDex agrees to pay Suntava [*] dollars ($[*]) within five (5) days
of the Effective Date (“Exclusivity Fee”).  Suntava agrees [*] dollars ($[*]) of
the Exclusivity Fee shall be credited toward ChromaDex’s purchase of the Product
at time of harvest.
 
Before the end of 2018, ChromaDex agrees to make a minimum annual royalty
payment of [*] dollars ($[*]) to maintain Exclusivity Rights for the year
2019.  Future minimum annual royalties to maintain Exclusivity Rights for years
2020 and thereafter shall be negotiated by the end of 2019 and every year
thereafter.


6.  
OBLIGATIONS



6.1      ChromaDex’s Obligations.


6.1.1           ChromaDex agrees to provide a Manufacturing Plan to Suntava.


6.1.2           ChromaDex agrees to provide a Marketing Plan to Suntava that
includes ChromaDex’s research plans and financial projections for the Extract
within six (6) months of the Effective Date


6.1.3           ChromaDex agrees to use commercially reasonable efforts to
commercialize and market the Extract as soon as practicable in accordance with
the Marketing Plan.


6.1.4           ChromaDex agrees to thoroughly evaluate the anthocyanin
composition/chemistry of representative samples of purple corn husk and stalk to
establish cost models for commercial production.
 
6.1.5           ChromaDex agrees to perform extensive analytical chemistry
evaluation of the anthocyanin composition and content in Suntava purple corn and
utilize this chemistry to evaluate several extraction processes to determine a
suitable process for creating a high concentration of C3G.
 
6.1.6           ChromaDex agrees to evaluate and select a suitable “toll”
manufacturer of this C3G extract and establish commercial production.
 


 
-3-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
6.1.7           Upon establishing a commercially viable extract, ChromaDex will
establish a clinical testing program.
 
6.1.8           ChromaDex agrees to perform the necessary safety and regulatory
review with Spherix Consulting, a division of ChromaDex.
 
6.2      Suntava’s Obligations.


6.2.1           Suntava agrees to be responsible for the cultivation, harvest,
processing and supply of material needed for production of anthocyanin extract
produced and sold by ChromaDex.


6.2.2           Suntava will provide ChromaDex with any data and order
production models (including cost models), for ChromaDex to assess commercial
pricing viability.


6.2.3           At Suntava’s discretion it is responsible for bringing or
prosecuting actions or suits against third parties for patent infringement;  is
responsible for preparing, filing, and prosecuting any patent applications,
maintaining any issued patents, and prosecuting and maintaining any and all
continuations, continuations-in-part, divisional, substitutions, reissues, or
re-examinations (or the foreign equivalent of these) related to the Licensed IP.


7.  TAXES AND IMPORT DUTIES.  The price of the Product specified does not
include federal taxes, state or local sales taxes, use taxes, occupational taxes
or import duties.  Unless prohibited by law, ChromaDex is responsible for and
shall pay all applicable sales, use, occupational, excise, value added or other
similar taxes or import duties applicable to the manufacture, sale, price,
delivery or use of the Product provided by Suntava, or in lieu thereof,
ChromaDex shall provide Suntava with a tax-exemption certificate acceptable to
and considered valid by the applicable taxing authorities.


8.  DELIVERY AND RISK OF LOSS.  All sales are FOB\FCA Seller’s U.S. dock. Risk
of loss, destruction of or damage to the Product shall be Suntava’s until
delivery of the Product to a common carrier at Suntava’s U.S. dock. Thereafter,
title shall pass to ChromaDex and ChromaDex shall be fully responsible, and
shall hold Suntava harmless, for and assume all risk of loss, destruction of or
damage to the Product. Loss or damage to the Product after risk of loss has
passed to ChromaDex will not release or excuse ChromaDex from its obligations
under this Agreement to Suntava, including the obligation to make full payment
of the purchase price. Suntava reserves the right to pack or ship orders in the
most economical manner, provided that this does not result in increased risk of
loss of the Product.  However, where ChromaDex requests special packaging or
shipping, any additional cost will be billed to and be the responsibility of
ChromaDex.


9.  DELIVERY DELAYS. Suntava shall use reasonable efforts to make prompt
deliveries in a commercially reasonable manner.  Delivery dates and estimates
are, however, not guaranteed. Suntava disclaims any liability or responsibility,
and ChromaDex shall hold Suntava harmless, for the late or non-delivery of
Product. ChromaDex has no right to delay or defer delivery or acceptance.


10. INDEMNIFICATION AND INSURANCE


10.1 ChromaDex Indemnification. ChromaDex shall at all times during the Term of
this Agreement and thereafter indemnify, defend, and hold Suntava, its
directors, officers, employees, and affiliates harmless against all claims,
proceedings, demands, and liabilities of any kind whatsoever, including legal
expenses and reasonable attorneys' fees (hereinafter “Claims”), arising out of
any breach of any representation, warranty, or covenant expressly made by
ChromaDex in this Agreement.


 
-4-

--------------------------------------------------------------------------------

 
 
10.2 Suntava Indemnification.  Suntava shall at all times during the term of
this Agreement and thereafter indemnify, defend, and hold ChromaDex, its
directors, officers, employees, and affiliates harmless against all claims,
proceedings, demands, and liabilities of any kind whatsoever, including legal
expenses and reasonable attorneys' fees (hereinafter “Claims”), arising out of
any breach of any representation, warranty, or covenant expressly made by
Suntava in this Agreement.


10.3 Insurance.  The parties agree, for the Term of this Agreement, to maintain
a program of insurance or self-insurance at levels sufficient to satisfy its
obligations as set forth in this Agreement.


11. TERM AND TERMINATION


11.1 Term. This Agreement shall commence on the Effective Date and shall remain
in full force and effect for a term (the “Term”) of five (5) years from the
Effective Date and continue thereafter in successive two (2) year automatic
renewal terms unless terminated by written mutual agreement of the Parties or in
accordance herewith.


11.2 Termination by Suntava. In addition to all other remedies Suntava may have,
Suntava may terminate this Agreement and the licenses granted in this Agreement
in the event that: (a) ChromaDex defaults in making its Royalty Payment to
Suntava and such default continues un-remedied for a period of ninety (90) days
after written notice from Suntava; (b) ChromaDex fails to perform any material
obligation, warranty, duty, or responsibility or is in default with respect to
any term or condition undertaken by ChromaDex hereunder, and such failure or
default continues un-remedied for a period of ninety (90) days after written
notice thereof to ChromaDex by Suntava; (c) ChromaDex is liquidated or
dissolved; (d) Any assignment is made of ChromaDex's business for the benefit of
creditors; (e) ChromaDex liquidates a substantial portion of its business or
engages in a distress sale of substantially all of its assets; (f) A receiver,
or similar officer, is appointed to take charge of a substantial part of
ChromaDex's assets; or, (g) Any petition in bankruptcy is filed by or against
ChromaDex that remains undischarged for sixty (60) days;


11.3 Termination by ChromaDex. In addition to all other remedies ChromaDex may
have, ChromaDex may terminate this Agreement in the event that: (a) Suntava
fails to perform any material obligation, warranty, duty, or responsibility or
is in default with respect to any term or condition undertaken by Suntava
hereunder, and such failure or default continues un-remedied for a period of
ninety (90) days after written notice thereof to Suntava by ChromaDex. (b)
Suntava is liquidated or dissolved; (c) Any assignment is made of Suntava's
business for the benefit of creditors; (d) Suntava liquidates a substantial
portion of its business or engages in a distress sale of substantially all of
its assets; (e) A receiver, or similar officer, is appointed to take charge of a
substantial part of Suntava's assets; or (g) Any petition in bankruptcy is filed
by or against Suntava that remains undischarged for sixty (60) days;
 
11.4 Effect of Termination. After the termination of this Agreement, ChromaDex
shall have no rights under the Licensed IP.


11.5 No Discharge on Termination. No termination of this Agreement for any
reason shall relieve or discharge either Suntava or ChromaDex from any duty,
obligation, or liability that was accrued as of the date of the termination
(including, without limitation, the obligation to indemnify or to pay any
amounts owing as of the date of termination).


12. RELATIONSHIP OF THE PARTIES.  Nothing in this Agreement will be construed to
constitute the parties as partners or joint venturers or constitute either party
as agent of the other, nor will any similar relationship be deemed to exist
between them. Neither party shall hold itself out contrary to the terms of this
paragraph, and neither party shall become liable by reason of any
representation, act, or omission of the other contrary to the provisions of this
paragraph. This Agreement is not for the benefit of any third party and shall
not be deemed to give any right or remedy to any such party, whether referred to
in this Agreement or not.

 
 
-5-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
13. SURVIVAL.   The terms and conditions of this Agreement shall survive and
inure to the benefit of and be assigned and binding upon the respective
executors, administrators, heirs, successors, assigns and all other persons and
entities now, heretofore, or hereafter having any involvement or interest
whatsoever with respect to the subject matter of this Agreement, specifically
upon a change in control or ownership.
 
14. MISCELLANEOUS


14.1 Notices. All notices given in connection with this Agreement shall be in
writing and shall be deemed given upon actual receipt by the addressee. Notices
shall be personally delivered or sent by telex or facsimile (with prompt
confirmation by registered or certified air mail, postage prepaid) or by
registered or certified air mail, postage prepaid, addressed to the party to be
notified at the following address, or at such other address as the party may
designate by notice:


SUNTAVA:
Bill Petrich
Suntava, Inc.
3290 ST. Croix Trail, PO 268
Afton, MN 55001
CHROMADEX:
Tom Varvaro
ChromaDex, Inc.
10005 Muirlands Blvd, Suite G
Irvine, CA 92618, USA



14.2 Survival. The provisions of this Agreement relating to payment obligations,
confidentiality, indemnification, remedies, and arbitration shall survive the
expiration or termination of this Agreement.


14.3 No Assignment. The parties shall not sell, assign, transfer, mortgage,
pledge, or hypothecate any rights in whole or in part, or delegate any of their
duties or obligations under this Agreement; nor shall their rights or duties be
assigned, transferred, or delegated to any third party by operation of law. Any
purported transfer, assignment, or delegation in violation of the foregoing
sentence shall be void and without effect, and this Agreement shall thereupon
become terminable without further notice, unless the “assignment” is made as
part of the transfer of substantially all of the party’s assets, or of a
majority interest in the voting stock of the party, or the merger,
consolidation, or reorganization of a party with one or more third parties.


14.4 Binding on Successors. This Agreement will inure to the benefit of and be
binding upon their successors and assigns.


14.3 Severability. If any provision of this Agreement is declared by a court of
competent jurisdiction to be invalid, illegal, unenforceable, or void then both
parties shall be relieved of all obligations arising under such provision, but
only to the extent that such provision is invalid, illegal, unenforceable, or
void. If the remainder of this Agreement is capable of substantial performance,
then each provision not so affected shall be enforced to the extent permitted by
law.


14.4 Waiver and Modification. No modification of any of the terms of this
Agreement will be valid unless in writing and signed by both parties. No waiver
by either party of a breach of this Agreement will be deemed a waiver by such
party of any subsequent breach.


14.5 Headings. The headings in this Agreement are for reference only and shall
not in any way control the meaning or interpretation of this Agreement.


14.6 Interpretation. No provision of this Agreement is to be interpreted for or
against any party because that party or its attorney drafted the provision.

 
 
-6-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


 
14.7 Governing Law. This Agreement and all claims and causes of action shall be
governed by and subject to the internal laws (exclusive of the conflicts of law
provisions) and decisions of the courts of the State of Minnesota.


14.8 No Other Agreement. The parties each represent that in entering into this
Agreement, they rely on no promise, inducement, or other agreement not expressly
contained in this Agreement; that they have read this Agreement and discussed it
thoroughly with their respective legal counsel; that they understand all of the
provisions of this Agreement and intend to be bound by them; and that they enter
into this Agreement voluntarily.


14.9 Entire Agreement. This Agreement and the December 2014 Confidentiality
Agreement between the Parties constitute the complete and exclusive statement of
the terms and conditions between the parties, which supersedes and merges all
prior proposals, understandings, and all other agreements, oral and written,
between the parties relating to the subject of this Agreement.


14.10 Counterparts. This Agreement may be executed in counter-parts, which taken
together shall constitute one document.


The Parties agree to the terms of this Agreement above and have executed this
Agreement by their duly authorized representatives.


For and on behalf of
 
Suntava, Inc.
 
 
By: /s/ Bill Petrich
 
Name: Bill Petrich
Title:   CEO
Date:   May 12, 2015
 
For and on behalf of
 
ChromaDex, Inc.
 
 
By: /s/ Troy Rhonemus
 
Name: Troy Rhonemus
Title:   COO
Date:   May 19, 2015
 

 
-7-

--------------------------------------------------------------------------------